DISMISS and Opinion Filed July 1, 2019.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-18-01131-CV

                       PAULINE MCLARTY NEVERS, Appellant
                                      V.
                           LLOYD G. NEVERS, Appellee

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-18-01965

                           MEMORANDUM OPINION
                         Before Justices Myers, Molberg, and Carlyle
                                  Opinion by Justice Myers
       Before the Court is appellant’s motion to dismiss. Appellant no longer wishes to pursue

this appeal. Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

181131F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

PAULINE MCLARTY NEVERS, Appellant                    On Appeal from the 255th Judicial District
                                                     Court, Dallas County, Texas
No. 05-18-01131-CV          V.                       Trial Court Cause No. DF-18-01965.
                                                     Opinion delivered by Justice Myers. Justices
LLOYD G. NEVERS, Appellee                            Molberg and Carlyle participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee LLOYD G. NEVERS recover his costs of this appeal from
appellant PAULINE MCLARTY NEVERS.


Judgment entered this 1st day of July, 2019.




                                               –2–